Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on April 1, 2021. 
The application has been amended as follows: 
Claim 1, Line 7: - - coupled to the inner side and the outer side proximal the front side, and spaced from the top side, wherein each of said inner and outer side has a recess - -
Claim 1  Line 9 - - between the pair of chain mounts to form [a] an U-shape adjacent the front side  - -
Claim 6, line 6: - - power the plurality of LED lights, [[,]] the pair of power buttons being in operational - -
Claim 8, line 2: - - chain mounts comprising a D-ring coupled within said recess which is a circular housing. - -	Claim 10 Lines 26-27 - - a principal chain extending between the pair of chain mounts to form [a] an U-Shape and a plurality of cross chains extending between sections of the - -
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention is neither anticipated nor rendered obvious by the prior art because of the reasons stated below:
The closest prior art for Claim 1 is J.C. Seitz (1,189,632; hereinafter “Seitz”) and recites an apparatus having a base with a top side separated from a bottom side, an outer side and an inner side a front side separated from a back side the front side forms a ramp, a chain and grooves to mount the chain. Seitz does not recites the chain mounts being coupled to the inner side and the outer side proximal the front side, and spaced from the top side wherein each of said inner and outer side has a recess. 
The closes prior art regarding Claim 10  is the combination of Seitz, McCloud (US 2015/0075687 Al) and Bowman (US-5400846); it would result in an apparatus with a base with a top side separated from a bottom side, an outer side separated from an inner side, a front side separated from a back side, the front side forms a ramp and a chain, grooves to mount the chain, a non-slip surface coupled to the base and continuously disposed on the sides, at least one LED coupled to the base, a power source with battery compartments and power buttons. The resulting apparatus would not disclose the pair of chain mounts comprising a D-ring coupled within a circular housing, the circular housing being swivelable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murakami (US 4103870) – recites an apparatus for installing chains having grooves for the chain to be installed and anti-slipping surfaces for the tire. 
Bates (US 4249657) – recites a tire chain holder with a grooves to place the tire chain to be installed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723